Judgment unanimously affirmed, without costs. Memorandum: The sole question on this appeal is the adequacy of the jury’s verdict in this personal injury action. There was a wide difference of opinion as to the extent of plaintiffs injuries and the extent to which they would be disabling in the future. Accepting the facts in the light most favorable to the nonmoving party, as we must, the verdict is not unconscionable and should not be set aside (Mansfield v Graff, 47 AD2d 581, 582). (Appeal from judgment of Erie Supreme Court—automobile negligence.) Present—Marsh, P. J., Moule, Cardamone, Simons and Mahoney, JJ.